                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              3:19-cv-244-MOC-DSC

STEPHANIE JOHNSON, individually     )
and on behalf of A.J.,              )
                                    )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
CHARLOTTE-MECKLENBURG               )                      ORDER
 SCHOOLS BOARD OF EDUC.,            )
                                    )
                                    )
                  Defendant.        )
___________________________________ )

                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:19-cv-257-MOC-DCK

STEPHANIE JOHNSON, individually     )
and on behalf of T.S.,              )
                                    )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
CHARLOTTE-MECKLENBURG               )                      ORDER
 SCHOOLS BOARD OF EDUC.,            )
                                    )
                                    )
                  Defendant.        )
___________________________________ )


       THIS MATTER is before the Court on its own motion following receipt of the parties’

response to this Court’s order dated December 13, 2019, in which the Court directed the parties


                                               1
               to submit to the Court materials stating why the above two cases should not be consolidated

               before this Court under Rule 42 of the Federal Rules of Civil Procedure. The parties have agreed

               to consolidation of these two matters. Furthermore, the scheduling order is hereby amended, in

               accordance with new suggested dates by the parties, and in light of the consolidation:

                          1) By March 16, 2020

                          a) Plaintiff shall file for summary judgment along with Plaintiff’s brief in support of

               summary judgment in the consolidated cases.

                          b) Defendant shall file for summary judgment along with Defendant’s brief in support of

               Defendant’s Counterclaim in the “TS” matter only (No. 3:19-cv-257).

                          2) Response Briefs in opposition to summary judgment shall be filed within 30 days of

                          service of primary Briefs.

                          3) Reply Briefs shall be filed within 15 days after service of Response Briefs and are

               limited to new issues raised in Response Briefs, if any.

                          IT IS HEREBY ORDERED that the two above cases are consolidated.

                          IT IS SO ORDERED.




Signed: January 6, 2020




                                                                   2
